DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed April 22, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the combination of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b in the reply filed on September 16, 2021 is reiterated for the record. 
Claims 1, 3, 5-10, 12, 14-18, 21-24, 60-62 are currently pending.

Declaration Under 37 CFR 1.130
3.	The declaration under 37 CFR 1.130 filed April 22, 2022 is sufficient to overcome the rejections made over 35 USC 102/103 based upon the prior art of Permuth (Oncotarget Aug 31, 2016 Vol 7 No 52 pages 85785-85797). 
	The declaration under 37 CFR 1.130 filed April 22, 2022 is sufficient to overcome the rejections made over 35 USC 103 based upon the prior art of Permuth (Proceedings: AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA Pub July 2016). 



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 12, 14-16, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b and intraductal papillary mucinous neoplasm (IPMN) (see clms 10, 22) This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
Additionally the instant claims recite abstract ideas.  The claims recite a step of “comparing” the detected level and extracted radiomic features to a reference level and a reference radiomic feature (clm 10 and 22). The broadest reasonable interpretation of the comparing step is that it may be accomplished by a mental processes. For example, one may “compare” the detected level and extracted radiomic features to the reference by looking at all of the data side by side and thinking about similarities/differences.  
The claims recite a step of “classifying” the severity or potential pathology of the IPMN based on the results of the comparing step (clm 10 and 22). The broadest reasonable interpretation of the classifying step is that it may be accomplished by a mental processes. For example, one may “classify” the severity or potential pathology of the IPMN by thinking about the results of the comparing step. 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	In addition to the judicial exceptions the require (i) detecting miRNAs is a blood sample from the subject using a hybridization assay, RNA sequencing, or amplification assay and extracting quantitative radiomic features from a medical abdominal image of the subject (clms 10 and 22). These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
	Claim 22 further recites a step of “administering” a treatment to the human subject for the IPMN. This administration step is not particular and is instead merely instructions to “apply” the exception in a generic way.  The administration step encompasses treating all of the subjects the same way, rather than based on the outcome of the classification. Thus, the administration step does not integrate the mental process steps into a practical application.
	Claim 23 recites that when the IPMN is classified as low risk the treatment comprises one or both of follow up imaging and endoscopic ultrasound with or without fine needle aspiration or when the IPMN is classified as high risk of having malignant pathology the treatment comprises administering one or more of a surgical intervention, radiation therapy, or anti-cancer therapy.  To the extent that the IPMN is classified as low risk, the “administration step” that comprises follow up imaging/ultrasound is performed in order to gather more data for the mental analysis step.  It is thus extra-solution activity and does not integrate the judicial exception into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the require (i) detecting miRNAs is a blood sample from the subject using a hybridization assay, RNA sequencing, or amplification assay and extracting quantitative radiomic features from a medical abdominal image of the subject (clms 10 and 22). These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The claims as amended require detecting the level of miRNAs in a blood sample from a subject using a hybridization assay, RNA sequencing, or amplification assay.  The claims do  nothing more than spell out what practioners already knew-how to detect miRNA levels using routine, ordinary techniques.  Nothing is added by identifying the techniques to be used because those techniques were the well understood, routine, and conventional techniques that a scientist would have thought of when instructed to detect the level of miRNA in a sample.   
Further it is noted that the step of extracting quantitative radiomic features from a medical abdominal image is recited at a high level of generality. Extracting quantitative radiomic features from a medical image merely instructs a scientist to extract ANY type of quantitative radiomic feature from a medical abdominal image.   When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed.
Additionally the prior art demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
Lambin (European Journal of Cancer (2012) 48 pages 441-446) describes the workflow of radiomics.  Lambin teaches that the first step involves the acquisition of high quality and standardized imaging, for diagnostic or planning purposes. From this image, the macroscopic tumor is defined, either with an automated segmentation method or alternatively by an experienced radiologist or radiation oncologist. Quantitative imaging features are subsequently extracted from the previously defined tumor region. These features involve descriptors of intensity distribution, spatial relationships between the various intensity levels, texture heterogeneity patterns, descriptors of shape and of the relations of the tumor with the surrounding tissues (i.e. attachment to the pleural wall in lung, differentiation). The extracted image traits are then subjected to a feature selection procedure. The most informative features are identified based on their independence from other traits, reproducibility and prominence on the data. The selected features are then analyzed for their relationship with treatment outcomes or gene expression. The ultimate goal is to provide accurate risk stratification by incorporating the imaging traits into predictive models for treatment outcome and to evaluate their added value to commonly used predictors (see Fig 4, pages 444).
Additionally Pritchard (Nature Reviews Genetics Vol 13 May 2012 pages 358-369) reviews the different platforms for miRNA profiling and lists the strengths and pitfalls of the different approaches (abstract and Table 2). Pritchard teaches three major approaches are currently well-established: quantitative reverse transcription PCR (qRT-PCR), hybridization based methods (for example, DNA microarrays) and high-throughput sequencing (that is, RNA-seq) (page 361, col 2). Several commercially available platforms for miRNA profiling are also disclosed (Table 2).  
Regarding the combination of molecular markers and extracted quantitative radiomic features, Springer (Gastroenterology 2015 Vol 149 pages 1501-1510) teaches that they investigated whether a combination of molecular markers and clinical information could improve the classification of pancreatic cysts and management of patients (page 1501). Springer teaches that clinical features, such as age, sex, symptoms, and radiologic appearance, can identify the common cyst types with high but imperfect accuracy (84%−92%), and also correctly identify  which cysts needed surgical resection with 82% accuracy (page 1502, col 2). Springer teaches that because the composite molecular marker was so sensitive for identifying SCAs, sensitivity was not increased by adding clinical or radiologic features. Springer teaches that the sensitivity and specificity of the composite molecular marker for identifying SPNs were both 100%. The addition of the clinical or radiologic features to the molecular markers decreased the sensitivity by 11% and decreased the specificity by 8%, for identifying this cyst type. Springer teaches that MCNs were similar to SCAs in that the composite molecular markers alone had perfect sensitivity (100%) but imperfect specificity (75%). The presence of age <75 years, and the absence of all 3 clinical or radiologic features (male sex, multiple cysts, communication with the MPD) increased the specificity to 97%, with a slight decrease in sensitivity to 90% (page 1506, col 2).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101.  In the response the Applicants argue that when the additional elements in claims 10 and 22 are viewed as a combination, the additional elements amount to claims, as a whole, that add meaningful limits on the use of the exception (the correlation and comparing steps). The totality of these steps, including the type of subject (having an IPMN) and the recitation of treatment, integrate the exception into the detection and treatment process, and amount to more than merely diagnosing a patient with a high- risk IPMN and instructing a doctor to generically “treat it.” Further, the combination of steps, which is not routine and conventional, ensures that patients who have high-risk IPMNs will be accurately identified at an early-stage and properly treated. Applicants further argue that the claims should be eligible in view of the Vanda decision. 
These arguments have been fully considered but are not persuasive.  In addition to the judicial exceptions the require (i) detecting miRNAs is a blood sample from the subject using a hybridization assay, RNA sequencing, or amplification assay and extracting quantitative radiomic features from a medical abdominal image of the subject (clms 10 and 22). As explained these steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. Further these steps do not amount to significantly more in view of the prior art because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Claim 22 further recites a step of “administering” a treatment to the human subject for the IPMN. This administration step is not particular and is instead merely instructions to “apply” the exception in a generic way.  The administration step encompasses treating all of the subjects the same way, rather than based on the outcome of the classification. Thus, the administration step does not integrate the mental process steps into a practical application. For these reasons the rejection is maintained. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
	Claims 1, 3, 5-7, 10, 12, 14-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malafa (WO 2015/153679 Pub 10/8/2015) in view of Springer (Gastroenterology 2015 Vol 149 pages 1501-1510).
Regarding Claim 1 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13).  Thus Malafa teaches a method for detecting miRNA in human blood from a subject having an IPMN comprising: detecting the level of each of the following miRNAs in human blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein said detecting is carried out using a hybridization assay or amplification assay. 
Regarding Claim 3 Malafa teaches a method wherein the human blood sample is a sample of whole blood, serum, or plasma (see page 14 lines 4-5). 
Regarding Claim 5 Malafa teaches a method wherein the human blood sample is plasma (page 14 lines 4-5). 
Regarding Claim 6 Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). 
 Regarding Claim 10 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). Thus Malafa teaches a method of assessing the severity or potential pathology of IPMN in a human subject comprising detecting the level of each of the following miRNAs in a blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein detecting is carried out by a hybridization assay or amplification assay; comparing the detected level to a reference level; and classifying the severity or potential pathology of the IPMN based on the results of the comparing step. 
Regarding Claim 12 Malafa teaches a method wherein the human blood sample is a sample of whole blood, serum, or plasma (see page 14 lines 4-5). 
Regarding Claim 14 Malafa teaches a method wherein the human blood sample is plasma (page 14 lines 4-5). 
Regarding Claim 15 Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). 
Regarding claim 21 Malafa teaches a method wherein the classifying comprises classifying the IPMN as benign IPMN or not benign (page 13, lines 29-31). 
Regarding Claim 22 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). Thus Malafa teaches a method for treating IPMN in a human subject comprising administering a treatment to the human subject for the IPMN, wherein the IPMN has been classified using a method of assessing the severity or potential pathology of the IPMN comprising detecting the level of each of the miRNAs in a blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein said detecting is carried out by a hybridization assay or amplification assay; comparing the detected level to a reference level; and classifying the severity or potential pathology of the IPMN based on the results of the comparing step. 
Regarding Claim 23 Malafa teaches that the current invention provides miRNAs that can be used to differentiate between high-risk or low-risk pancreatic lesions, for example, IPMNs, that warrant treatment (such as surgical resection, pancreatoduodenectomy (Whipple procedure), immunotherapy, radiation, or chemotherapy) and low-risk pancreatic lesions, for example, IPMNs, that can be monitored. Monitoring and confirmation of the presence of pancreatic cancer or lesions can be carried out, for example, by imaging (e.g., endoscopic ultrasound, MRI, or CT scan) (page 4, lines 14-20). Thus Malafa teaches a method wherein the IPMN is classified as low risk and the treatment comprises one or both of follow-up imaging, and endoscopic ultrasound; or (b) the IPMN is classified as high risk and the treatment comprises administering one or more of: a surgical intervention, radiation therapy, or anti-cancer agent. 
Regarding Claim 24 Malafa teaches that the current invention provides miRNAs that can be used to differentiate between high-risk or low-risk pancreatic lesions, for example, IPMNs, that warrant treatment (such as surgical resection, pancreatoduodenectomy (Whipple procedure), immunotherapy, radiation, or chemotherapy) and low-risk pancreatic lesions, for example, IPMNs, that can be monitored (page 4, lines 14-20). Thus Malafa teaches a method wherein when the IPMN is classified as high risk the treatment comprises surgical resection. 
Malafa does not teach a method further comprising extracting quantitative radiomic features from a medical abdominal image of the subject (clms 1, 10, and 22).  Malafa does not teach a method wherein the medical abdominal image is a CT scan or MRI (clms 7 and 16). Malafa does not teach a method of comparing the extracted radiomic features to reference radiomic features and classifying the severity or potential pathology of the IPMN on the results of the comparing (clms 10 and 22). 
However Springer teaches that they investigated whether a combination of molecular markers and clinical information could improve the classification of pancreatic cysts and management of patients (page 1501). Springer teaches that clinical features, such as age, sex, symptoms, and radiologic appearance, can identify the common cyst types with high but imperfect accuracy (84%−92%), and also correctly identify  which cysts needed surgical resection with 82% accuracy (page 1502, col 2). Springer teaches that because the composite molecular marker was so sensitive for identifying SCAs, sensitivity was not increased by adding clinical or radiologic features. Springer teaches that the sensitivity and specificity of the composite molecular marker for identifying SPNs were both 100%. The addition of the clinical or radiologic features to the molecular markers decreased the sensitivity by 11% and decreased the specificity by 8%, for identifying this cyst type. Springer teaches that MCNs were similar to SCAs in that the composite molecular markers alone had perfect sensitivity (100%) but imperfect specificity (75%). The presence of age <75 years, and the absence of all 3 clinical or radiologic features (male sex, multiple cysts, communication with the MPD) increased the specificity to 97%, with a slight decrease in sensitivity to 90% (page 1506, col 2). Springer teaches that CT and MRI images were reviewed by a radiologist (page 1502).  It is noted that the pancreatic CT/MRI images are being interpreted as abdominal images since the pancreas is located in the abdomen. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Malafa by additionally considering extracted quantitative radiomic features when trying to distinguish between malignant and benign IPMN as suggested by Springer.  In the instant case Malafa teaches using miRNA markers to assess the severity of IPMNs. Springer teaches using clinical features including radiologic features to assess the severity of IPMNs.  One of skill in the art would have been motivated to try using a combination of miRNA and radiomic features to assess the severity of IPMNs in order to see if it increases the sensitivity and/or specificity of a method which uses only miRNA markers. One of skill in the art would have recognized that molecular markers in combination with clinical features (such as radiologic appearance) may be used synergistically to improve methods of assessing the severity or potential pathology of IPMN. 
 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3, 5-7, 10, 12, 14-16, and 21-24  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,240,208 in view of Springer (Gastroenterology 2015 Vol 149 pages 1501-1510).
Regarding Claim 1 both sets of claims are drawn to a method comprising detecting the level of each of the following miRNAs in a blood sample from a human subject having IPMN: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, wherein said detecting is carried out by a hybridization assay or amplification assay (see clms 1 and 4 of the patent). Regarding Claims 3 and 5 both sets of claims state that the blood sample is plasma (see clm 3 of the patent). Regarding Claim 6 both sets of claims state that the detecting is carried out by microarray hybridization or PCR (see clm 4 of the patent). Regarding Claim 10 both sets of claims are drawn to a method comprising detecting the level of each of the following miRNAs in a blood sample from a human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, wherein said detecting is carried out by a hybridization assay or amplification assay; comparing the detected level to a reference; and classifying the severity or potential pathology of the IPMN based on the comparing (see clms 1 and 4 of the patent). Regarding Claims 12 and 14 both sets of claims state that the blood sample is plasma (see clm 3 of the patent). Regarding Claim 15 both sets of claims state that the detecting is carried out by microarray hybridization or PCR (see clm 4 of the patent). Regarding Claim 21 both sets of claims recite classifying the IPMN as benign IPMN or not benign (see clm 1 of the patent). Regarding Claim 22 both sets of claims are drawn to a method comprising administering a treatment to a human subject for the IPMN wherein the IPMN has been classified using a method comprising detecting the level of each of the following miRNAs in a blood sample from a human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, wherein said detecting is carried out by a hybridization assay or amplification assay; comparing the detected level to a reference; and classifying the severity or potential pathology of the IPMN based on the comparing (see clms 1, 4 of the patent). Regarding Claim 23 both sets of claims state that when the IPMN is classified as not benign the treatment comprises administering one or more of: a surgical intervention, radiation therapy, or anti-cancer agent (see clm 1 of the patent). Regarding Claim 24 both sets of claims state that the treatment comprises surgical resection (see clm 1 of the patent).  The instant claims are different from the patent because they further require extracting quantitative radiomic features from a medical abdominal image (clms 1, 10, 22).  The instant claims are different from the patent because they state that the medical abdominal image is a CT scan (clm 7 and 16). The instant claims are different from the patent because they further require comparing the extracted radiomic features to reference radiomic features and classifying IPMN based on the comparing (clms 10, 22).  However Springer teaches that they investigated whether a combination of molecular markers and clinical information could improve the classification of pancreatic cysts and management of patients (page 1501). Springer teaches that clinical features, such as age, sex, symptoms, and radiologic appearance, can identify the common cyst types with high but imperfect accuracy (84%−92%), and also correctly identify  which cysts needed surgical resection with 82% accuracy (page 1502, col 2). Springer teaches that because the composite molecular marker was so sensitive for identifying SCAs, sensitivity was not increased by adding clinical or radiologic features. Springer teaches that the sensitivity and specificity of the composite molecular marker for identifying SPNs were both 100%. The addition of the clinical or radiologic features to the molecular markers decreased the sensitivity by 11% and decreased the specificity by 8%, for identifying this cyst type. Springer teaches that MCNs were similar to SCAs in that the composite molecular markers alone had perfect sensitivity (100%) but imperfect specificity (75%). The presence of age <75 years, and the absence of all 3 clinical or radiologic features (male sex, multiple cysts, communication with the MPD) increased the specificity to 97%, with a slight decrease in sensitivity to 90% (page 1506, col 2). Springer teaches that CT and MRI images were reviewed by a radiologist (page 1502).  It is noted that the pancreatic CT/MRI images are being interpreted as abdominal images since the pancreas is located in the abdomen. Accordingly, it would have been obvious to have modified the method of the patent by additionally considering extracted quantitative radiomic features when trying to distinguish between malignant and benign IPMN as suggested by Springer.  In the instant case the patent teaches using miRNA markers to assess the severity of IPMNs. Springer teaches using clinical features including radiologic features to assess the severity of IPMNs.  One of skill in the art would have been motivated to try using a combination of miRNA and radiomic features to assess the severity of IPMNs to see if it increases the sensitivity and/or specificity of a method which uses only miRNA markers. One of skill in the art would have recognized that molecular markers in combination with clinical features (such as radiologic appearance) may be used synergistically to improve methods of assessing the severity or potential pathology of IPMN. 

Relevant Prior Art
10.	Hanania (Oncotarget August 31, 2016 Vol 7 No 52 pages 85776-85784) teaches that they investigated using quantitative imaging to assess the malignant potential of IPMNs in the pancreas.  Hanania teaches that high grade IPMNs appear to have distinct imaging properties (abstract).  Hanania teaches that promising new molecular markers have recently been cited in the literature in a retrospective, multi-institutional paper by Springer and colleagues where they were able to achieve 90-100% sensitivity and 92-98% specificity in classifying pancreatic cysts. Combining these molecular markers with our quantitative imaging features may be used synergistically to provide a robust model to help guide decision making for patients with pancreatic cysts. Further, feature-based imaging approaches similar to this one have also proven fruitful in other solid tumors, such as glioblastoma and lung cancer (page 85779, col 2 and page 85781, col 1). In the instant case the claims cannot be rejected under 35 USC 103 using Hanania because the 35 USC 102(b)(1)(B) exceptions applies.  The effective filing date of the application is May 3, 2017.  Hanania (third party) disclosed extracting quantitative radiomic features from a medical abdominal image from a human subject having IPMN on August 31, 2016. However  Permuth (Proceedings: AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA Pub July 2016) disclosed extracting quantitative radiomic features from a medical abdominal image from a human subject having IPMN in July of 2016.  Even though the disclosure of Hanania meets the requirements of 102(a)(1), it is not prior art to the claimed invention because the inventors prior public disclosure of extracting quantitative radiomic features from a medical abdominal image from a human subject having IPMN acts to “shield” the claimed invention from a prior art rejection based on the third party’s intervening disclosure of extracting quantitative radiomic features from a medical abdominal image from a human subject having IPMN.


37 CFR 1.105 REQUEST FOR INFORMATION
11.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
	In the instant case it appears that a meeting abstract authored by the inventors (Permuth, Choi, Balarunathan, Malafa, and Chen) is very relevant to the claimed subject matter of Application 16/610,001.  It is noted that the publication of this abstract was July 2016, which is within the 1 year grace period from the effective filing date of May 3, 2017.  However the meeting itself was held April 16-20, 2016. 

    PNG
    media_image1.png
    482
    769
    media_image1.png
    Greyscale

AIA  35 U.S.C. 102(a)(1) provides a "catch-all" provision, which defines a new additional category of potential prior art not provided for in pre-AIA  35 U.S.C. 102. Specifically, a claimed invention is not entitled to a patent if it was "otherwise available to the public" before its effective filing date. This "catch-all" provision permits decision makers to focus on whether the disclosure was "available to the public," rather than on the means by which the claimed invention became available to the public or whether a disclosure constitutes a "printed publication" or falls within another category of prior art as defined in AIA  35 U.S.C. 102(a)(1). The availability of the subject matter to the public may arise in situations such as a student thesis in a university library (see, e.g., In re Cronyn, 890 F.2d 1158, 13 USPQ2d 1070 (Fed. Cir. 1989); In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986); In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978) and MPEP § 2128.01, subsection I.); a poster display or other information disseminated at a scientific meeting (see, e.g., In re Klopfenstein, 380 F.3d 1345, 72 USPQ2d 1117 (Fed. Cir. 2004), Massachusetts Institute of Technology v. AB Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985), Jazz Pharm., Inc. v. Amneal Pharm., LLC, 895 F.3d 1347,127 USPQ2d 1485 (Fed. Cir. 2018), and MPEP § 2128.01, subsection IV.); subject matter in a laid-open patent application or patent (see, e.g., In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981); see also Bruckelmyer v. Ground Heaters, Inc., 445 F.3d 1374, 78 USPQ2d 1684 (Fed. Cir. 2006)); a document electronically posted on the Internet (see, e.g., Voter Verified, Inc. v. Premier Election Solutions, Inc., 698 F.3d 1374, 104 USPQ2d 1553 (Fed. Cir. 2012), In re Lister, 583 F.3d 1307, 92 USPQ2d 1225 (Fed. Cir. 2009), SRI Int'l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d 1186, 85 USPQ2d 1489 (Fed. Cir. 2008), and MPEP § 2128); or a commercial transaction that does not constitute a sale under the Uniform Commercial Code (see, e.g., Group One, Ltd. v. Hallmark Cards, Inc., 254 F.3d 1041, 59 USPQ2d 1121 (Fed. Cir. 2001) and MPEP § 2133.03(e)(1)). Even if a document or other disclosure is not a printed publication, or a transaction is not a sale, either may be prior art under the "otherwise available to the public" provision of AIA  35 U.S.C. 102(a)(1), provided that the claimed invention is made sufficiently available to the public
To aid the examiner in determining if this is prior art relevant to the claims please indicate if any of the inventors attended the meeting in person or virtually, if a poster display or other information (talk, symposia, hand out, agenda, etc.) containing some or all of the information from the published abstract was disseminated at the meeting, and if so provide a copy of the information that was disseminated.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634